



Exhibit 10.4


DYNEGY INC. RESTORATION PENSION PLAN

As Effective June 1, 2008

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1

INTRODUCTION

1

 

1.1

Purpose and History of Plan

1

 

1.2

Status of Plan

1

ARTICLE 2

DEFINITIONS

1

 

2.1

“Accrual Service”

1

 

2.2

“Actuarial Equivalent”

1

 

2.3

“Affiliate”

1

 

2.4

“Approved Leave of Absence”

1

 

2.5

“Average Monthly Compensation”

2

 

2.6

“Base Compensation”

2

 

2.7

“Base Compensation Accruals Percentage”

2

 

2.8

“Beneficiary”

2

 

2.9

“Benefit”

2

 

2.10

“Benefit Limit”

2

 

2.11

“Board”

2

 

2.12

“Change in Control”

2

 

2.13

“Code”

3

 

2.14

“Committee”

3

 

2.15

“Company”

3

 

2.16

“Compensation Limit”

3

 

2.17

“Disability”

3

 

2.18

“DRP Participant”

3

 

2.19

“Dynegy Portable Retirement Benefit”

3

 

2.20

“Effective Date”

3

 

2.21

“Eligible Employee”

3

 

2.22

“Employer”

3

 

2.23

“ERISA”

3

 

2.24

“Interest Credits”

4

 

2.25

“Participant”

4

 

2.26

“Plan”

4

 

2.27

“Plan Year”

4

 

2.28

“PRB Participant”

4

 

2.29

“Qualified Plan”

4

 

2.30

“Termination of Employment”

4

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

4

ARTICLE 4

BENEFIT

4

ARTICLE 5

VESTING

5

 

 

i



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

(cont.)

 

Page

 

 

ARTICLE 6

DISTRIBUTION OF BENEFITS

5

 

6.1

Timing of Distribution

5

 

6.2

Form of Distribution

5

 

6.3

Taxes

5

ARTICLE 7

PLAN ADMINISTRATION

6

 

7.1

Plan Administration and Interpretation

6

 

7.2

Powers, Duties, Procedures

6

 

7.3

Claims Procedure

6

 

7.4

Information

8

 

7.5

Indemnification of Committee

8

ARTICLE 8

AMENDMENT AND TERMINATION

8

 

8.1

Authority to Amend and Terminate

8

 

8.2

Existing Rights

10

ARTICLE 9

MISCELLANEOUS

10

 

9.1

No Funding

10

 

9.2

General Creditor Status

10

 

9.3

Non-assignability

10

 

9.4

Participants Bound

10

 

9.5

Satisfaction of Claims; Unclaimed Benefits

10

 

9.6

Governing Law and Severability

11

 

9.7

Not Contract of Employment

11

 

9.8

Headings

11

 

9.9

Number and Gender

11

 

 

ii



 

--------------------------------------------------------------------------------

 

Dynegy Inc. Restoration Pension Plan

Effective June 1, 2008

ARTICLE 1

INTRODUCTION

1.1       Purpose and History of Plan. Dynegy Inc. (the “Company”) established
the Dynegy Inc. Restoration Pension Plan (the “Plan”) to provide benefits to a
select group of management and highly compensated employees of an Employer that
could not otherwise be provided under the Dynegy Inc. Retirement Plan due to
Code limits.

1.2       Status of Plan. The Plan is intended to be an unfunded plan maintained
by the Company “primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and the Plan shall be
interpreted and administered consistent with this intent. The Plan is intended
to comply with Code Section 409A, and the Plan shall be interpreted and
administered consistent with this intent.

ARTICLE 2

DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1       “Accrual Service” means a DRP Participant’s accrual service credited
under the Qualified Plan for employment after December 31, 2007.

2.2       “Actuarial Equivalent” shall have the meaning assigned to it under the
Qualified Plan.

2.3       “Affiliate” means each trade or business (whether or not incorporated)
that together with an Employer would be deemed to be a “single employer” within
the meaning of Code Section 414(b) or (c). Notwithstanding the foregoing, for
purposes of the definition of Termination of Employment, an Affiliate shall be
determined by applying:

(a)       Code Sections 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b) with the language “at
least 50 percent” substituted for “at least 80 percent” each place it appears in
Code Section 1563(a)(1), (2), and (3), and

(b)       Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c) by substituting “at least 50 percent” for
“at least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2.

2.4       “Approved Leave of Absence” means a military, sick or other bona fide
leave of absence approved by the Employer under its policies which does not
exceed six months, or if

 



 

--------------------------------------------------------------------------------

 

longer, so long as the Participant retains a right to reemployment with the
Employer under an applicable statute or by contract.

2.5       “Average Monthly Compensation” means a DRP Participant’s average
monthly compensation determined under the Qualified Plan without regard to the
Compensation Limit reduced by such DRP Participant’s average monthly
compensation determined under the Qualified Plan applying the Compensation
Limit.

2.6       “Base Compensation” means a PRB Participant’s base compensation as
defined under the Qualified Plan in excess of the Compensation Limit.

2.7       “Base Compensation Accruals Percentage” means the percentage used to
calculate a PRB Participant’s base compensation accruals under the Qualified
Plan.

2.8       “Beneficiary” means any person entitled to receive payment of benefits
under the Qualified Plan as a result of the Participant’s death.

 

2.9

“Benefit” means the amount determined under Article 4.

2.10     “Benefit Limit” means the Code Section 415 limit on benefits under the
Qualified Plan.

2.11     “Board” means the Board of Directors of the Company or any authorized
committee of the Board of Directors.

2.12     “Change in Control” means the occurrence of any of the following
events: (i) a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets or
equity interests of the Company to another entity if, in any such case, (A) the
holders of equity securities of the Company immediately prior to such event do
not beneficially own immediately after such event equity securities of the
resulting entity entitled to fifty-one percent (51%) or more of the votes then
eligible to be cast in the election of directors (or comparable governing body)
of the resulting entity in substantially the same proportions that they owned
the equity securities of the Company immediately prior to such event or (B) the
persons who were members of the Board immediately prior to such event do not
constitute at least a majority of the board of directors of the resulting entity
immediately after such event; (ii) the dissolution or liquidation of the
Company, but excluding a reorganization pursuant to chapter 11 of Title 11, U.S.
Code, as amended; (iii) a circumstance where any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the Exchange Act, acquires or
gains ownership or control (including, without limitation, power to vote) of
fifty percent (50%) or more of the combined voting power of the outstanding
securities of, (A) if the Company has not engaged in a merger or consolidation,
the Company, or (B) if the Company has engaged in a merger or consolidation, the
resulting entity; (iv) circumstances where, as a result of or in connection
with, a contested election of directors, the persons who were members of the
Board immediately before such election shall cease to constitute a majority of
the Board; or (v) the Board adopts a resolution declaring that a Change in
Control has occurred. For purposes of the definition, (1) “resulting entity” in
the context of an event that is a merger, consolidation or sale of all or
substantially all of the subject assets or equity interests shall mean the
surviving entity (or acquiring entity in the case of an asset or equity interest
sale),

 

2



 

--------------------------------------------------------------------------------

 

unless the surviving entity (or acquiring entity in the case of an asset sale)
is a subsidiary of another entity and the holders of common stock of the Company
receive capital stock of such other entity in such transaction or event, in
which event the resulting entity shall be such other entity, and (2) subsequent
to the consummation of a merger or consolidation that does not constitute a
Change in Control, the term “Company” shall refer to the resulting entity and
the term “Board” shall refer to the board of directors (or comparable governing
body) of the resulting entity.

2.13     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.14     “Committee” means the Dynegy Inc. Benefit Plans Committee. After a
Change in Control, Committee means the Dynegy Inc. Benefit Plans Committee as it
existed immediately before such Change in Control or any person who is
designated to be a successor member by the members of such Committee.

2.15     “Company” means Dynegy Inc., a Delaware corporation, or any successor
corporation thereto.

2.16     “Compensation Limit” means the Code Section 401(a)(17) limit on
compensation under the Qualified Plan.

2.17     “Disability” means (a) any medically determinable physical or mental
impairment whereby the Participant is unable to engage in substantial gainful
employment, where such impairment can be expected to either result in death or
last for a continuous period of at least twelve months; (b) any medically
determinable physical or mental impairment where such impairment can be expected
to either result in death or last for a continuous period of at least twelve
months and the Participant has received at least three months of income
replacement benefits under the Employer’s disability plan; or (c) the
Participant is determined to be disabled and granted disability benefits under
Title II of the Social Security Act.

2.18     “DRP Participant” means a Participant who is a current or former
Eligible Employee whose benefit under the Qualified Plan is not a Dynegy
Portable Retirement Benefit.

2.19     “Dynegy Portable Retirement Benefit” means the benefit determined under
Appendix D to the Qualified Plan.

 

2.20

“Effective Date” means June 1, 2008.

2.21     “Eligible Employee” means an employee of an Employer who is an eligible
employee within the meaning of the Qualified Plan on or after the Effective
Date.

 

2.22

“Employer” means employer as defined under the Qualified Plan.

2.23     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and rulings issued thereunder.
Reference to any

 

3



 

--------------------------------------------------------------------------------

 

section or subsection of ERISA includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.24     “Interest Credits” shall be calculated in the same manner as provided
under the Qualified Plan.

2.25     “Participant” means a current or former Eligible Employee who
participates in the Plan in accordance with Article 3 or maintains a Benefit.

2.26     “Plan” means the Dynegy Inc. Restoration Pension Plan as provided
herein and as amended from time to time.

2.27     “Plan Year” means for 2008, the period from May 1, 2008 through
December 31, 2008, and thereafter, the calendar year.

2.28     “PRB Participant” means a Participant who is a current or former
Eligible Employee whose benefit under the Qualified Plan is a Dynegy Portable
Retirement Benefit.

2.29     “Qualified Plan” means the Dynegy Inc. Retirement Plan, as amended from
time to time.

2.30     “Termination of Employment” means when the Participant ceases to
perform services for the Employer and any Affiliate of the Employer and both the
Participant and the Employer reasonably anticipate that no further services will
be performed, or such services decrease to a level that is 20 percent or less of
the average level of services performed by the Participant over the immediately
preceding 36-month period. However, temporary absence from employment because of
vacation or Approved Leaves of Absences, and transfers of employment among the
Employer and Affiliates of the Employer shall not be a Termination of
Employment. Notwithstanding anything to the contrary herein, Participant shall
not have a Termination of Employment unless he incurs a “separation from
service” within the meaning of Code Section 409A(a)(2)(a)(ii).

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

An Eligible Employee shall become a Participant if he has Base Compensation
after December 31, 2007 or his benefit under the Qualified Plan is limited by
the Benefit Limit.

ARTICLE 4

BENEFIT

A Participant’s Benefit shall equal the sum of (a) and (b) below.

(a)       (i)        For a DRP Participant, the benefit calculated under the
Qualified Plan formula based on such Participant’s Accrual Service and Average
Monthly Compensation.

 

4



 

--------------------------------------------------------------------------------

 

(ii)       For a PRB Participant, an account credited each year after December
31, 2007 during which such Participant is a PRB Participant with (A) an amount
equal to the Base Compensation Accruals Percentage times his Base Compensation,
and (B) Interest Credits on the Participant’s account under this Plan.

(b)       The difference between the benefit the Participant would be entitled
to receive under the Qualified Plan determined without regard to the Benefit
Limit reduced by the benefit the Participant is entitled to receive under the
Qualified Plan.

ARTICLE 5

VESTING

A Participant shall become vested in his Benefit at the same time and in the
same percentage as provided under the Qualified Plan. Notwithstanding the
foregoing, a Participant shall become fully vested to his Benefit upon a Change
in Control.

ARTICLE 6

DISTRIBUTION OF BENEFITS

 

6.1

Timing of Distribution.

(a)       If a Participant does not have a Disability, such Participant’s vested
Benefit shall be distributed upon the first to occur of:

(i)            The seventh month following the month in which the Participant
incurs a Termination of Employment; or

 

(ii)

The month following the Participant’s death.

(b)       If a Participant has a Disability, such Participant’s vested Benefit
shall be distributed upon the first to occur of:

 

(i)

The month following attainment of age 65; or

 

(ii)

The month following the Participant’s death.

(c)       Notwithstanding the foregoing, the Committee shall have the discretion
to accelerate distribution of a Participant’s vested Benefit if such Benefit
becomes taxable to the Participant because the requirements of Code Section 409A
and regulations promulgated thereunder are not satisfied; provided, that any
such payment does not exceed the amount required to be included in income as a
result of such failure.

6.2       Form of Distribution. A Participant’s Benefit shall be paid as an
Actuarial Equivalent single lump sum payment.

6.3       Taxes. All taxes that the Committee determines are required to be
withheld from any payments made pursuant to this Article shall be withheld.

 

5



 

--------------------------------------------------------------------------------

 

ARTICLE 7

PLAN ADMINISTRATION

7.1       Plan Administration and Interpretation.  The Committee shall oversee
the administration of the Plan. The Committee shall have complete control and
authority to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Eligible Employee,
Participant, Beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Committee decides in its discretion that the Eligible Employee,
Participant or Beneficiary is entitled to them. Notwithstanding any other
provision of the Plan to the contrary, the Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Such
interpretation and decision shall be final, conclusive and binding on all
Eligible Employees, Participants and any person claiming under or through any
Eligible Employee or Participant, in the absence of clear and convincing
evidence that the Committee acted arbitrarily and capriciously. Any individual
serving on the Committee who is a Participant shall not vote or act on any
matter relating solely to himself. When making a determination or calculation,
the Committee shall be entitled to rely on information furnished by a
Participant, a Beneficiary, the Employer or a trustee (if any). The Committee
shall have the responsibility for complying with any reporting and disclosure
requirements of ERISA.

7.2       Powers, Duties, Procedures.  The Committee shall have such powers and
duties, may adopt such rules and procedures, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation, and shall follow such
claims and appeal procedures with respect to the Plan as the Committee may
establish.

 

7.3

Claims Procedure.

(a)       Initial Claim Determination. Claims by a Participant or Beneficiary
shall be presented in writing to the Committee. The Committee shall review the
claim and determine whether the claim should be approved or denied. For purposes
of complying with Code Section 409A and the applicable Treasury Regulations
thereunder, a claimant must (i) make prompt and reasonable, good faith efforts
to collect the portion of any benefit payment he believes is owed but has not
been paid to him under the Plan by filing a claim with the Committee no later
than 90 days after the latest date upon which the payment could have been timely
made in accordance with the terms of the Plan, Code Section 409A, and the
applicable guidance thereunder; and (ii) if such payment is not paid, take
measures to follow-up within 180 days after such latest date unless the claimant
has received notification of a denial of his clam and has decided not to pursue
his claim further. In the event the claim is denied (in whole or in part), the
Committee shall notify the Participant or Beneficiary in writing of such denial
within 90 days after receipt of the claim. The letter of denial shall set forth
the following information:

(i)       the specific reason or reasons for the denial;

(ii)       specific reference to pertinent Plan provisions on which the denial
is based;

 

6



 

--------------------------------------------------------------------------------

 

(iii)      a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)      an explanation that a full and fair review by the Committee of the
decision denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 60 days after such notice
has been received, a written request for such review; and

(v)       an explanation that if such request is so filed, the claimant or his
authorized representative may review relevant documents and submit issues and
comments in writing within the same 60 day period specified in paragraph (a)(iv)
above.

(b)       Extension of Time for Notice of Denial.If special circumstances
require an extension of time beyond the 90 day period described in paragraph (a)
above, the claimant shall be so advised in writing within the initial 90 day
period. In no event shall such extension exceed an additional 90 days. If the
Committee does not respond within 90 or 180 days, the claimant may consider the
appeal denied.

(c)       Appeal of the Committee’s Determination.Any claimant may submit a
written request for review of the decision denying the claim if:

 

(i)

The claim is denied by the Committee;

 

(ii)

No reply at all is received after 90 days; or

(iii)          The Committee has extended the time by an additional 90 days and
no reply is received.

(d)       Time of Committee Decision. The decision of the Committee shall be
made promptly, and not later than 60 days after the Committee receives the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after receiving the request for review. The claimant
shall be given a copy of the decision promptly. The decision shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based. If the Committee does
not respond within 60 or 120 days, the claimant may consider the appeal denied.

(e)       Exhaustion of Remedy. No claimant shall institute any action or
proceeding in any state or federal court of law or equity, or before any
administrative tribunal or arbitrator, for a claim for benefits under the Plan,
until he has first exhausted the procedures set forth in this Section.

(f)        Payment of Benefits. If the Committee determines that a claimant is
entitled to a benefit hereunder, payment of such benefit will be made to such
claimant as

 

7



 

--------------------------------------------------------------------------------

 

soon as administratively practicable after the date the Committee determines
that such claimant is entitled to such benefit or on such other date as may be
established pursuant to Plan provisions. Notwithstanding the foregoing, however,
such benefit payment shall be made no later than the end of a claimant’s taxable
year in which a favorable benefit determination is made with respect to such
claimant’s benefit claim.

 

7.4       Information. To enable the Committee to perform its functions, the
Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and such other pertinent facts as
the Committee may require.

7.5       Indemnification of Committee.  Each Employer agrees to indemnify and
to defend to the fullest extent permitted by law any director, officer or
employee who serves on the Committee (including any such individual who formerly
served on the Committee) against all liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and amounts paid in settlement of any
claims approved by the Employer in writing in advance) occasioned by any act or
omission to act in connection with the Plan, if such act or omission is in good
faith.

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1

Authority to Amend and Terminate. .

(a)       Subject to Section 8.2, the Board may from time to time amend, in
whole or in part, any or all of the provisions of the Plan; provided, however,
that (a) any Plan amendment that does not have a significant cost impact on the
Company may also be made by the Committee and (b) any Plan amendment that does
not have any cost impact on the Company may also be made by the Chairman of the
Committee. Further, but not by way of limitation, the Board or the Committee may
amend or modify the Plan in order to comply with Code Section 409A.

(b)       The Board shall have the right to terminate the Plan at any time. If
the Plan is terminated and an irrevocable trust has been established (as
described in Section 10.1), the trust will pay benefits as provided under the
amended or terminated Plan. Notwithstanding the foregoing, the Board may, in its
sole discretion, terminate the Plan and accelerate the time and form of payment
of benefits under the Plan, only under the following circumstances:

(i)        The Board may terminate and liquidate the Plan within twelve months
of a corporate dissolution taxed under Code Section 331, or with the approval of
a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the
remaining unpaid Benefits under the Plan are included in the Participants’
respective gross incomes in the latest of: (A) the calendar year in which the
Plan termination and liquidation occurs; (B) the first calendar year in which
such benefits are no longer subject to a substantial risk of forfeiture; or (C)
the first calendar year in which the payment is administratively practicable.

 

8



 

--------------------------------------------------------------------------------

 

(ii)       The Board may terminate the Plan in connection with the occurrence of
a “change in control event” (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)) (a “409A Change in Control”), provided that the following
requirements are satisfied:

(A)      The Board takes irrevocable action to terminate and liquidate the Plan
during the period beginning 30 days preceding the 409A Change in Control and
ending twelve months following such 409A Change in Control;

(B)      The vested Benefits of each Participant under the Plan and all other
plans and other arrangements that are treated as single plan with this Plan
under Treasury Regulation Sections 1.409A-1(c) and 1.409A-3(j)(4)(ix)
(collectively, the “Other Arrangements”) are distributed within twelve months
following the date that all necessary action to terminate and liquidate the Plan
and the Other Arrangements is irrevocably taken; and

(C)      All Other Arrangements are terminated and liquidated with respect to
each Participant who experienced such 409A Change in Control. For purposes of
any 409A Change in Control that results from an asset purchase transaction, the
applicable “service recipient” (within the meaning of Code Section 409A) with
the discretion to liquidate and terminate the Plan and the Other Arrangements
shall be the “service recipient” that is primarily liable immediately after the
transaction for the payment of the Plan Benefits.

(iii)      The Board may terminate and liquidate the Plan for any other reason,
provided that:

(A)      The termination and liquidation of the Plan does not occur proximate to
a downturn in the financial health of the Company and all of its Affiliates;

(B)      The Employer and all of its Affiliates terminate and liquidate all
Other Arrangements;

(C)      No payments in liquidation of the Plan are made within twelve months of
the date that the Company takes all necessary action to irrevocably terminate
and liquidate the Plan, other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not
occurred;

(D)      All payments are made within 24 months of the date that the Company
takes all necessary action to irrevocably terminate and liquidate the Plan; and

(E)       The Employer and all Affiliates do not adopt any Other Arrangement at
any time during the three year period following the date

 

9



 

--------------------------------------------------------------------------------

 

the Company takes all necessary action to irrevocably terminate and liquidate
the Plan.

(iv)      The Board may terminate and liquidate the Plan upon such other events
and conditions as the Commissioner of the Internal Revenue may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

 

8.2       Existing Rights.  Except for an amendment to comply with Code Section
409A, no amendment or termination of the Plan shall adversely affect the rights
of any Participant with respect to his Benefit earned and vested before the
later of the date such amendment or termination is adopted or effective.

ARTICLE 9

MISCELLANEOUS

9.1       No Funding.  The Company intends that the Plan constitute an
“unfunded” plan for tax purposes and for purposes of Title I of ERISA; provided
that the Board may authorize the creation of trusts and deposit therein cash or
other property, or make other arrangements to meet the Employers’ obligations
under the Plan. Any such trust or other arrangements shall be consistent with
the unfunded status of the Plan, unless the Board otherwise determines with the
consent of each Participant.

9.2       General Creditor Status. The Plan constitutes a mere promise by the
Employers to make payments in accordance with the terms of the Plan and
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Employers. Nothing in the Plan will be construed to give any
employee or any other person rights to any specific assets of the Employers or
of any other person.

9.3       Non-assignability.  None of the benefits, payments, proceeds or claims
of any Participant or Beneficiary shall be subject to any claim of any creditor
of any Participant or Beneficiary and, in particular, the same shall not be
subject to attachment or garnishment or other legal process by any creditor of
such Participant or Beneficiary, nor shall any Participant or Beneficiary have
any right to alienate, anticipate, commute, pledge, encumber or assign any of
the benefits or payments or proceeds that he or she may expect to receive,
contingently or otherwise under the Plan.

9.4       Participants Bound.  Any action with respect to the Plan taken by the
Committee, the Board or a trustee (if any), or any action authorized by or taken
at the direction of the Committee, the Board or a trustee (if any), shall be
conclusive upon all Participants and Beneficiaries entitled to benefits under
the Plan.

9.5       Satisfaction of Claims; Unclaimed Benefits. Any payment to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims under the Plan
against the Company, the Employers, the Committee and a trustee (if any) under
the Plan, and the Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or Beneficiary is determined by the Committee to be
incompetent by reason of

 

10



 

--------------------------------------------------------------------------------

 

physical or mental disability (including minority) to give a valid receipt and
release, the Committee may cause the payment or payments becoming due to such
person to be made to another person for his benefit without responsibility on
the part of the Committee, the Employer or a trustee (if any) to follow the
application of such funds. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited to the Employer. Notwithstanding the foregoing,
if subsequent to any such forfeiture the Participant or beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
shall be restored to the Plan by the Employer.

9.6       Governing Law and Severability.  To the extent not preempted by
federal law, the Plan shall be construed, administered, and governed in all
respects under and by the laws of the State of Texas. If any provision is held
by a court of competent jurisdiction to be invalid or unenforceable for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof; instead, each provision shall be fully severable and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.

9.7       Not Contract of Employment.  The adoption and maintenance of the Plan
shall not be deemed to be a contract between any Employer and any person or to
be consideration for the employment of any person. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of any
Employer or to restrict the right of any Employer to discharge any person at any
time, with or without cause, nor shall the Plan be deemed to give any Employer
the right to require any person to remain in the employ of any Employer or to
restrict any person’s right to terminate his employment at any time.

9.8       Headings.  Headings and subheadings in the Plan are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.

9.9       Number and Gender.  Any reference in this Plan to the singular
includes the plural where appropriate, and any reference in this Plan to the
masculine gender includes the feminine and neuter genders where appropriate.

The Company has caused this Plan document to be executed by a duly authorized
officer on this 22 day of May, 2008, to be effective as of June 1, 2008.

DYNEGY INC.

  By: /s/ J. Kevin Blodgett                                           J. Kevin
Blodgett     Executive Vice President, Administration

 

11



 

 